 



EXHIBIT 10.1
FIRST AMENDMENT TO LEASE AGREEMENT
     This First Amendment to Lease (the “First Amendment”) is entered into as of
April 11, 2008, between Northpoint Atrium Ltd. (“Landlord”), and Asset
Acceptance, LLC (“Tenant”);
WITNESSETH:
WHEREAS, by that certain Lease dated April 25, 2003, Landlord leased to Tenant
approximately 27,265 rentable square feet located at 10500 Heritage, being more
specifically identified as Suite 200 of the office building known as Northpoint
Atrium (the “Building”), San Antonio, Bexar County, Texas, for a Term expiring
June 30, 2008; reference being made to said Lease for all pertinent purposes;
and
     WHEREAS, Landlord and Tenant desire to amend said Lease;
     NOW, THEREFORE, in consideration of the mutual benefits to accrue to
Landlord and Tenant, both parties agree that effective as of July 1, 2008 (the
“Effective Date”), the Lease shall be, and hereby is amended as follows:

  A.   Tenant Improvements. Landlord shall deliver to Tenant and Tenant agrees
to and does hereby accept the Tenant Improvements in their existing condition,
“AS-IS” and “WHERE IS”.     B.   The terms of the Addendum to the Lease shall no
longer apply upon execution of this First Amendment.     C.   Landlord may
remove non-essential and non-functional fire suppression equipment from within
Tenant’s Premises.     D.   Section 3: “Term” shall be amended to be a twelve
(12) month period commencing on July 1, 2008.     E.   Section 4: “Base Rent”:
As of the Effective Date, Tenant shall pay Base Rental in monthly installments
in accordance with the following schedule:

          Monthly Period   Monthly Base Rental   Annual Rate/RSF 1 — 12  
$40,897.50   $18.00

     Except as specifically amended herein, the Lease dated April 25, 2003 (all
its Exhibits and Riders), by and between Landlord and Tenant, shall remain in
full force and effect in accordance with its terms and provisions. Capitalized
terms used but not defined in this First Amendment shall have the meanings
defined for them in the Lease.
     IN WITNESS WHEREOF, the parties herein have herewith set their hands as of
the day and year first above written.

                  LANDLORD:   TENANT:    
 
                Northpoint Atrium Office Building, Ltd.   Asset Acceptance, LLC
   
 
               
By:
  Northpoint Atrium, L.C.   By:   /s/ Mark A. Redman    
 
               
 
  Its General Partner            
 
               
By:
  /s/ Thomas H. Yates, Jr.   Name:   Mark A. Redman    
 
               
 
               
Name:
  Thomas H. Yates, Jr.   Title:   Senior Vice President and Chief Financial
Officer    
 
               
Title:
  Managing Member            

 